Appellant was convicted in the district court of Bowie County, of murder, and his punishment fixed at five years in the penitentiary.
By an affidavit in proper form made by the jailer of Bowie County, it is made known to us that appellant escaped from the custody of the officers on March 28, 1925, and that he did not voluntarily return within ten days, but was still at large on the date of the making of the affidavit on April 6, 1925. Because of such escape, under the terms of our statute the appeal will be dismissed. See Art. 912, Vernon's C. C. P.
Dismissed.